 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 FARMERS GROUP, INC.,                                Case No. 1:18-cv-00256-SAB

12                  Plaintiff,                         STIPULATED PROTECTIVE ORDER

13          v.                                         (ECF No. 25)
14 L.J. LINDER AND ASSOCIATES
   INSURANCE SERVICES, INC., et al.,
15
               Defendants.
16

17

18          Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiff FARMERS GROUP,
19 INC. (“Plaintiff” or “Farmers”) and Defendants L.J. LINDER AND ASSOCIATES INSURANCE

20 SERVICES, INC.; REDNIL INSURANCE BROKERS, INC.; LAWRENCE JAMES LINDER; and

21 CAMERON ROSS LINDER (collectively “Defendants”), through counsel undersigned, jointly submit

22 this Stipulated Protective Order to govern the handling of information and materials produced in the

23 course of discovery or filed with the Court in advance of trial in this action.

24                   GOOD CAUSE STATEMENT PURSUANT TO L.R. 141.1(c)
25          Disclosure and discovery activity in this action are likely to involve production of confidential,
26 proprietary, or private information for which special protection from public disclosure and from use
27 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties

28 hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The


                                       STIPULATED PROTECTIVE ORDER
 1 parties acknowledge that this Order does not confer blanket protections on all disclosures or responses

 2 to discovery, and that the protection it affords from public disclosure and use extends only to the

 3 limited information or items that are entitled to confidential treatment under applicable legal

 4 principles.

 5          Statement Under L.R. 141.1(c)(1): Examples of confidential information that the parties

 6 may seek to protect from unrestricted or unprotected disclosure include:

 7          a)      Information that is the subject of a non-disclosure or confidentiality agreement or

 8          obligation;

 9          b)      The names of a party’s vendors, distributors, or customers (or other information

10          tending to reveal their identities);

11          c)      Agreements with third-parties;

12          d)      Information related to budgets, sales, profits, costs, margins, product pricing, or other

13          internal financial/accounting information, including non-public information related to financial

14          condition or performance and income or other non-public tax information;

15          e)      Information showing the price or other information related to the terms of sale or

16          purchase of products and materials relevant to this case;

17          f)      Information related to internal operations, including personnel information;

18          g)      Information related to past, current, and future market analyses and business and

19          marketing development, including plans, strategies, forecasts and competition; and,

20          h)      Trade secrets (as defined by the jurisdiction in which the information is located).

21          Statement Under L.R. 141.1(c)(2): Generally speaking, information and documents shall

22 only be designated under this protective order because the Designating Party believes the information

23 or documents are proprietary, confidential, and/or trade secret information that the Designating Party

24 would not release publicly. Unrestricted or unprotected disclosure of such confidential, technical,

25 commercial, or personal information would result in prejudice or harm to the Producing Party by

26 revealing the Producing Party’s competitive confidential information. Such information will have
27 been developed at the expense of the Producing Party and represent valuable tangible and intangible

28 assets of that party. Additionally, privacy interests must be safeguarded. Accordingly, the parties

                                                        2
                                        STIPULATED PROTECTIVE ORDER
 1 respectfully submit that there is good cause for the entry of this Protective Order.

 2          Statement Under L.R. 141.1(c)(3): The parties submit that protecting the confidential nature

 3 of information in this way will be most efficient for the parties and the Court. That is because the

 4 liability issues in trademark infringement case will involve the mutual exchange of documents and

 5 other information that each party may consider to be its proprietary, confidential, and trade secret

 6 information. Remedies issues in this case are likely to involve the mutual exchange of business-

 7 sensitive financial, pricing, and related information. The parties have met and conferred on this issue

 8 and agree that any private agreement between the parties to safeguard this information will only need

 9 to be replicated through orders of this Court at the time of filing dispositive or non-dispositive

10 motions.

11                                         PROTECTIVE ORDER

12 1.       DEFINITIONS.

13          (a)     The term “Challenging Party” shall mean a Party or Non-Party that challenges the

14 designation of information or items under this Order.

15          (b)     The term “Confidential” shall mean information (regardless of how it is generated,

16 stored, or maintained) or tangible things that qualify for protection under Federal Rule of Civil

17 Procedure 26(c).

18          (c)     The term “Counsel” shall mean the attorneys of record for any party in this action, their

19 associates and their staff. If any party seeks to add counsel of record or substitute counsel of record,

20 then no “Confidential” Documents and information shall be discussed to such additional or substitute

21 counsel of record until they have agreed to this stipulation by executing the attached Exhibit A.

22          (d)     The term “Designating Party” shall mean a Party or Non-Party that designates

23 information or items that it produces in disclosures or in responses to discovery as “Confidential.”

24          (e)     The term “Documents” shall have the same meaning as the terms “documents and

25 electronically stored information” as used in Rule 34 of the Federal Rules of Civil Procedure.

26          (f)     The term “Expert” shall mean a person with specialized knowledge or experience in a
27 matter pertinent to this litigation who has been retained by a Party to serve as an expert witness or as a

28 consultant in this litigation and who, at the time of retention, is not anticipated to become an officer,

                                                         3
                                        STIPULATED PROTECTIVE ORDER
 1 director, or employee of a Party. Nothing in this Protective Order purports to alter in any way the

 2 requirements for offering testimony under Fed. R. Evid. 703, or to define the term “expert” for

 3 purposes other than those addressed in this Protective Order.

 4          (g)    The term “House Counsel” shall mean attorneys who are employees of a party to this

 5 action. House Counsel does not include outside counsel of record, or any other outside counsel.

 6          (h)    The term “Non-Party” shall mean any natural person, partnership, corporation,

 7 association, or other legal entity not named as a Party to this action.

 8          (i)    The term “Party” shall mean any party to this action, including all of its officers,

 9 directors, employees, and consultants retained in the ordinary course of business.

10          (j)    The term “Producing Party” shall mean a Party or Non-Party that produces information

11 or other discovery material in this action.

12          (k)    The term “Professional Vendors” shall mean persons or entities that provide litigation

13 support services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,

14 and organizing, storing, or retrieving data in any form or medium) and their employees and

15 subcontractors.

16          (l)    The term “Protected Material” shall mean any information or other discovery material

17 that is designated as “Confidential.”

18          (m)    The term “Receiving Party” shall mean a Party that receives information or other

19 discovery material from a Producing Party.

20 2.       DESIGNATING PROTECTED MATERIAL.

21          (a)    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

22 Non-Party that designates information or items for protection under this Order must take care to limit

23 any such designations. The Designating Party must designate for protection only those parts of

24 material, documents, items, or oral or written communications that qualify under the appropriate

25 standards so that other portions of the material, documents, items, or communications for which

26 protection is not warranted are not swept unjustifiably within the ambit of this Order. Mass,
27 indiscriminate, or routinized designations are prohibited. Designations that are shown to be clearly

28 unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or retard

                                                       4
                                       STIPULATED PROTECTIVE ORDER
 1 the case development process or to impose unnecessary expenses and burdens on other parties) expose

 2 the Designating Party to sanctions. If it comes to a Designating Party’s attention that information or

 3 items that it designated for protection do not qualify for protection, that Designating Party must

 4 promptly notify all other Parties that it is withdrawing the mistaken designation.

 5          (b)     Manner and Timing of Designations. Except as otherwise provided in this Order or as

 6 otherwise stipulated or ordered, discovery material and information that qualify for protection under

 7 this Order must be clearly so designated before the material is disclosed or produced. The

 8 Designating Party must use reasonable efforts to ensure that the applicable legend appears on each

 9 page of each file produced, as permitted by the particular format of a given Document.

10          (c)     Materials Subject to Designation. Each party to this litigation may designate any

11 Document, thing, interrogatory answer, admission, deposition testimony, and portions of such

12 materials, or other information which it has provided or which a third-party has provided as

13 “Confidential” in accordance with this Protective Order. The party designating such information as

14 “Confidential” shall be known as the “Designating Party” and the designation shall be set out thereon.

15 In designating Documents or information as “Confidential,” the Designating Party’s counsel shall

16 make a good faith determination, before applying the designation, that the information warrants

17 protection under Rule 26(c) of the Federal Rules of Civil Procedure.

18          (d)     Designating Originals or Tangible Items. In the event the Producing Party elects to

19 produce original Documents and things for inspection rather than produce copies of Documents, no

20 marking need be made by the Producing Party in advance of the initial inspection. Thereafter, upon

21 selection of specified Documents for copying by the inspecting party, the Producing Party shall mark

22 the copies of such Documents as may contain protected subject matter with the appropriate

23 confidentiality marking at the time the copies are produced to the inspecting party. Said marking shall

24 not delay the production of the copies. Information obtained by counsel from initial review of

25 Documents, whether in written form or not, shall be maintained as “Confidential” unless such

26 information is produced without a designation of confidentiality, or as otherwise designated by the
27 Producing Party.

28          (e)     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                       5
                                       STIPULATED PROTECTIVE ORDER
 1 designate qualified information or items does not, standing alone, waive the Designating Party’s right

 2 to secure protection under this Order for such material. Upon timely correction of a designation, the

 3 Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

 4 the provisions of this Order.

 5 3.       CHALLENGING CONFIDENTIALITY DESIGNATIONS.

 6          (a)     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 7 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 8 designation is necessary to avoid foreseeable and substantial unfairness, unnecessary economic

 9 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

10 challenge a confidentiality designation by electing not to mount a challenge promptly after the original

11 designation is disclosed.

12          (b)     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

13 providing written notice of each designation it is challenging and describing the basis for each

14 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

15 that the challenge to confidentiality is being made in accordance with this specific paragraph of the

16 Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

17 process by conferring directly (in voice-to-voice dialogue; other forms of communication are not

18 sufficient) within fourteen (14) days of the date of service of notice. In conferring, the Challenging

19 Party must explain the basis for its belief that the confidentiality designation was not proper and must

20 give the Designating Party an opportunity to review the designated material, to reconsider the

21 circumstances, and, if no change in designation is offered, to explain the basis for the chosen

22 designation. A Challenging Party may proceed to the next stage of the challenge process only if it has

23 engaged in this meet and confer process first or establishes that the Designating Party is unwilling to

24 participate in the meet and confer process in a timely manner.

25          (c)     Judicial Intervention.   If the Parties cannot resolve a challenge without court

26 intervention, the Designating Party shall file and serve a motion to retain confidentiality within
27 twenty-one (21) days of the initial notice of challenge or within fourteen (14) days of the parties

28 agreeing that the meet and confer process will not resolve their dispute, whichever is earlier. Any

                                                        6
                                       STIPULATED PROTECTIVE ORDER
 1 motion seeking relief from the Court must comply with Local Rule 251, including the Joint Statement

 2 requirement, and Hon. Boone’s Standing Order ¶ 6. Each such motion must be accompanied by a

 3 competent declaration affirming that the movant has complied with the meet and confer requirements

 4 imposed in the preceding paragraph. Failure by the Designating Party to make such a motion,

 5 including the required declaration within fourteen (14) days (or seven (7) days, if applicable), shall

 6 automatically waive the confidentiality designation for each challenged designation. In addition, the

 7 Challenging Party may file a motion challenging a confidentiality designation at any time if there is

 8 good cause for doing so, including a challenge to the designation of a deposition transcript or any

 9 portions thereof. Any motion brought pursuant to this provision must be accompanied by a competent

10 declaration affirming that the movant has complied with the meet and confer requirements imposed by

11 the preceding paragraph.

12          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

13 All parties shall continue to afford the material in question the level of protection to which it is

14 entitled under the Producing Party’s designation until the Court rules on the challenge.

15          Nothing in this Paragraph 3(c) shall prevent the parties from jointly stipulating to the Informal

16 Telephonic Conference procedure set forth in Hon. Boone’s Standing Order ¶ 7.

17 ///

18 4.       ACCESS TO “CONFIDENTIAL” MATERIALS.

19          (a)    A Receiving Party may only use “Confidential” Materials that are disclosed or

20 produced by another Party or by a Non-Party in connection with prosecuting, defending, or attempting

21 to settle this litigation. Such “Confidential” Material may be disclosed only to the categories of

22 person and under the conditions described in this Order. When the litigation has been terminated, a

23 Receiving Party must comply with the provisions for Final Disposition of Protected Material set forth

24 below.

25          (b)    Unless otherwise ordered by the Court or permitted in writing by the Designating

26 Party, a Receiving Party may only disclose any information or item designated as “Confidential” to:
27                 (i)     the Receiving Party’s outside counsel of record, as well as employees of said

28 outside counsel of record to whom it is reasonably necessary to disclose this information;

                                                        7
                                       STIPULATED PROTECTIVE ORDER
 1                 (ii)    the officers, directors, and employees (including House Counsel) of the

 2 Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

 3 the “Acknowledgement and Agreement to Be Bound” (Exhibit A);

 4                 (iii)   Experts (as defined in this Order) of the Receiving Party and employees of said

 5 Experts to whom it is reasonably necessary to disclose this information, and who have signed the

 6 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                 (iv)    the court and its personnel;

 8                 (v)      court reporters and their staff, professional jury or trial consultants, mock

 9 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

10 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11                 (vi)    during their depositions, witnesses in the action to whom disclosure is

12 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

13 (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

14 transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be so

15 marked by the court reporter and may not be disclosed to anyone except as permitted under this

16 Stipulated Protective Order.

17                 (vii)   the author or recipient of a document containing the information or a custodian

18 or other person who otherwise possessed or knew the information.

19 5.       STORAGE OF PROTECTED INFORMATION BY RECEIVING PARTY.

20          The recipient of any Confidential materials provided under this Protective Order (including

21 copies or excerpts made thereof) shall maintain such information in a secure and safe area, and shall

22 exercise reasonable and proper care with respect to the storage, custody, use, and/or dissemination of

23 such information.

24 6.       TREATMENT OF PROTECTED MATERIAL AT DEPOSITIONS IN THIS LITIGATION.

25          (a)    Deposition of the Authors and Recipients of Protected Material. With respect to

26 Documents designated as including “Confidential,” any person indicated on the face of the Document
27 to be its originator, author, or recipient may be shown the Documents. Additionally, any Document

28 designated as including “Confidential” may be shown to any employee of the Designating Party

                                                          8
                                      STIPULATED PROTECTIVE ORDER
 1 and/or the party that produced in this litigation the Document so designated during the deposition of

 2 that employee if it is reasonably probable that the employee would have access to or knowledge of the

 3 information contained in that Document.

 4          (b)    Exclusion of Certain Persons From Protected Deposition Testimony. Any Party shall

 5 have the right to exclude from attendance at a deposition, during such time as the “Confidential”

 6 Documents or information is to be disclosed, every individual not entitled under the Protective Order

 7 to receipt of the information, excluding the deponent and the court reporter and/or videographer. The

 8 Parties shall exercise restraint if and when excluding persons from a deposition pursuant to this

 9 paragraph.

10          (c)    Procedure for Designating Transcript Sections as Protected Material. Whenever a

11 deposition taken on behalf of any party involves a disclosure of “Confidential” Documents or

12 information of any party, said deposition or portions thereof shall be designated as containing

13 “Confidential” subject to the provisions of this Protective Order at the time the deposition is taken

14 whenever possible; however, any Party shall have until ten (10) days after receipt of the deposition

15 transcript within which to designate, in writing, those portions of the transcript it wishes to remain

16 designated as “Confidential,” and the right to make such designation shall be waived unless made

17 within the ten (10) day period. During such ten (10) period, the entirety of the transcript shall be

18 deemed designated ”Confidential” to preserve the right of any Party to make a final designation of

19 “Confidential” during that ten (10) day period.

20 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

21 LITIGATION.

22          If a Party is served with a subpoena or a court order issues in another litigation that compels

23 disclosure of any information or items designated in this action as “Confidential,” that Party must:

24          (a)    Promptly notify the Designating Party in writing. Such notification shall include a

25 copy of the subpoena or court order;

26          (b)    Promptly notify, in writing, the party who caused the subpoena or order to issue in the
27 other litigation that some or all of the material covered by the subpoena or order is subject to this

28 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                       9
                                       STIPULATED PROTECTIVE ORDER
 1          (c)    Cooperate with respect to all reasonable procedures sought to be pursued by the

 2 Designating Party whose Protected Material may be affected.

 3          If the Designating Party timely seeks a protective order, the Party served with the subpoena or

 4 court order shall not produce any information designated in this action as “Confidential” before a

 5 determination by the court from which the subpoena or order issued, unless the Party has obtained the

 6 Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

 7 protection in that court of its confidential material ― and nothing in these provisions should be

 8 construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive

 9 from another court.

10 8.       PROTECTED MATERIAL OF A NON-PARTY SOUGHT TO BE PRODUCED IN THIS

11 LITIGATION.

12          (a)    Applicability. The terms of this Order are applicable to information produced by a

13 Non-Party in this action and designated as “Confidential.” Such information produced by Non-Parties

14 in connection with this litigation is protected by the remedies and relief provided by this Order.

15 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

16 protections.

17          (b)    Notice Procedure. In the event that a Party is required, by a valid discovery request, to

18 produce a Non-Party’s confidential information in its possession, and the Party is subject to an

19 agreement with the Non-Party not to produce the Non-Party’s confidential information, then the Party

20 shall:

21                 (i)     Promptly notify, in writing, the Requesting Party and the Non-Party that some

22 or all of the information requested is subject to a confidentiality agreement with a Non-Party;

23                 (ii)    Promptly provide the Non-Party with a copy of the Stipulated Protective Order

24 in this litigation, the relevant discovery request(s), and a reasonably specific description of the

25 information requested; and

26                 (iii)   Make the information requested available for inspection by the Non-Party.
27          (c)    Disclosure and Remedy. If the Non-Party fails to object or seek a protective order

28 from this Court within fourteen (14) days of receiving the above notice and accompanying

                                                       10
                                       STIPULATED PROTECTIVE ORDER
 1 information, the Receiving Party may produce the Non-Party’s confidential information responsive to

 2 the discovery request. If the Non-Party timely seeks a protective order, the Receiving Party shall not

 3 produce any information in its possession or control that is subject to the confidentiality agreement

 4 with the Non-Party before a determination by the Court. Absent a court order to the contrary, the

 5 Non-Party shall bear the burden and expense of seeking protection in this Court of its Protected

 6 Material.

 7 9.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.

 8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 9 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

10 the Receiving Party must immediately (1) notify in writing the Designating Party of the unauthorized

11 disclosures, (2) use its best efforts to retrieve all unauthorized copies of the Protected Material,

12 (3) inform the person or persons to whom unauthorized disclosures were made of all the terms of this

13 Order, and (4) request such person or persons to execute the “Acknowledgment and Agreement to Be

14 Bound” that is attached hereto as Exhibit A.

15 10.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

16 MATERIAL.

17          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

18 material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

19 are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

20 modify whatever procedure may be established in an e-discovery order that provides for production

21 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

22 parties reach an agreement on the effect of disclosure of a communication or information covered by

23 the attorney-client privilege or work product protection, the parties may incorporate their agreement in

24 the stipulated protective order submitted to the court.

25 11.      FINAL DISPOSITION.

26          (a)     Upon Termination of this Action. Within sixty (60) days after a final disposition of the
27 action, which shall include entry of final judgment and the exhaustion of all rights of appeal, or a

28 dismissal of the action, a Receiving Party shall either return to the Producing Party or destroy all

                                                       11
                                       STIPULATED PROTECTIVE ORDER
 1 Documents and things or transcripts of depositions, together with all copies thereof, which have been

 2 designated “Confidential.” Notwithstanding this provision, Counsel are entitled to retain an archival

 3 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 4 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 5 and expert work product, even if such materials contain Protected Material. Any such archival copies

 6 that contain or constitute Protected Material remain subject to this Protective Order.

 7 12.      MISCELLANEOUS.

 8          (a)    Right to Seek Modification. Nothing in this Order abridges the right of any person to

 9 seek its modification by the court in the future.

10          (b)    Right to Assert Other Objections. By stipulating to entry of this Protective Order, no

11 Party waives any right it otherwise would have to object to disclosing or producing any information

12 on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right

13 to object on any ground to use in evidence of any of the material covered by this Protective Order.

14          (c)    Filings of Protected Material. A Party that seeks to file under seal any Protected

15 Material must fully comply with Local Rule 141.

16                                            STIPULATION

17          IT IS HEREBY STIPULATED by and among the parties, through their undersigned counsel,

18 that the foregoing Stipulated Protective Order may be entered in this action subject to the consent of

19 this Court.

20

21                                                  GORDON REES SCULLY MANSUKHANI, LLP
     Dated: October 16, 2018
22

23

24                                                     By:          /s/ Aaron P. Rudin
                                                                      Calvin E. Davis
25                                                                    Aaron P. Rudin
26                                                                 Attorneys for Plaintiff

27

28

                                                       12
                                      STIPULATED PROTECTIVE ORDER
 1 Dated: October 16, 2018                              McCORMICK, BARSTOW, SHEPPARD,
                                                            WAYTE & CARRUTH LLP
 2

 3

 4                                                   By:            /s/ Shane G. Smith
                                                                  Timothy J. Buchanan
 5                                                                    Shane G. Smith
                                                                 Attorneys for Defendants
 6

 7                                                 -oOo-

 8                                   SIGNATURE ATTESTATION

 9          I hereby attest that concurrence has been obtained from Aaron P. Rudin, counsel for Plaintiff

10 Farmers Group, Inc., as indicated by a “conformed” signature (/s/) within this e-filed document.

11
                                                                 /s/ Shane G. Smith
12                                                               Shane G. Smith

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      13
                                      STIPULATED PROTECTIVE ORDER
 1                                               ORDER

 2          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 3          1.      The protective order is entered;

 4          2.      The parties are advised that pursuant to the Local Rules of the United States

 5                  District Court, Eastern District of California, any documents which are to be

 6                  filed under seal will require a written request which complies with Local Rule

 7                  141; and

 8          3.      The party making a request to file documents under seal shall be required to show

 9                  good cause for documents attached to a nondispositive motion or compelling

10                  reasons for documents attached to a dispositive motion.        Pintos v. Pacific

11                  Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).

12

13 IT IS SO ORDERED.

14 Dated:        October 17, 2018
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       14
                                      STIPULATED PROTECTIVE ORDER
 1                                              EXHIBIT A

 2                 ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3          I,   __________________________________             [type   or    print   full   name]     of

 4 ___________________________________________________________________ [print or type full

 5 address], hereby declare under penalty of perjury that I have read and am fully familiar with the terms

 6 of the Protective Order entered in Farmers Group, Inc. v. L.J. Linder & Associates Insurance

 7 Services, Inc., Rednil Insurance Brokers, Inc., Larry James Linder, and Cameron Ross Linder, Case

 8 No. 1:18-cv-00256-SAB, and hereby agree to comply with and be bound by the terms and conditions

 9 of said Order unless and until modified by further Order of the Court.

10          I acknowledge that I am about to receive Confidential information in said action, and hereby

11 certify my understanding that such information is being provided to me pursuant to the terms and

12 restrictions of the Protective Order. I understand that such information, and any copies I make of any

13 material containing “Confidential” information, or any notes or other records that may be made

14 regarding any such information, shall not be disclosed to others, except other persons that are

15 identified in or have agreed to comply with and be bound by the terms of the Protective Order. I

16 hereby consent to the jurisdiction of said Court for purposes of enforcing this Order, even if such

17 enforcement proceedings occur after termination of this action.

18          I hereby appoint _________________________________________[print or type full name] of

19 __________________________________________________________________________________

20 __________________________________________________________________________________

21 ______ [print or type full address, telephone number, and email address] as my California agent for

22 service of process in connection with this action or any proceedings related to enforcement of this

23 Stipulated Protective Order.

24 Date: ______________________________________

25 City and State where sworn and signed: _________________________________

26 Printed Name: _______________________________
27 Signature: __________________________________

28

                                                      15
                                      STIPULATED PROTECTIVE ORDER
